DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2018-0063613, filed on 06/01/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/31/2019 was filed after the mailing date of the instant application on 05/31/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
“bonded” has been misspelled as “boned” in paragraphs [0100], lines 2 and 4, [0119], line 6, and [0120], line 1.
The letters, numbers, and/or bonds in the chemical structure given in Formulae 5-8 are illegible. Please correct these structures so all letters, numbers, and/or bonds are clearly visible. See the example below.

    PNG
    media_image1.png
    375
    249
    media_image1.png
    Greyscale

	
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
With respect to claim 9 and 15, Applicant claims the relationships as shown below:
 
    PNG
    media_image2.png
    326
    431
    media_image2.png
    Greyscale
.
Regarding h1 (host) (compound of Formula 1), Applicant claims a range of compounds with substituents that can be selected from large markush groups. In the Specification, Applicant provides 26 host compound embodiments.
Regarding d1 (dopant 1), Applicant claims a delayed fluorescent compound with no further structure. In the Specification, Applicant only provides one example of a first dopant (Formula 8).
Regarding d2 (dopant 2) and d3 (dopant 3), Applicant claims a fluorescent dopant with no further structure. In the Specification, Applicant only says second and third dopant may be present but does not provide any details or structure.
Regarding h2 (host 2) and h3 (host 3), Applicant says the second and third host may be a compound of the disclosure or the same material of the hole blocking layer.
One of ordinary skill in the art would not be able to make or use the invention as claimed without undue experimentation for the reasons discussed below:
[Wands Factor A] – Breadth of the claims
As noted above, the claims do not provide specific structure for the host, dopant 1 or dopant 2 and only defines the host, dopant 1 and dopant 2 with various relationships involving singlet and triplet energies.  The host, dopant 1 and dopant 2 are varying levels of generic materials 
[Wands Factor F] – Direction provided by the inventor
As shown in the general discussion, the structures for the host and dopant 1 and 2 are not well-defined. The Specification provides little further guidance for selection for the hosts providing only 26 specific compounds. For dopant 1 and 2, the Specification provides only one particular compound, the delayed fluorescent dopant Compound 8, and no particular compound for the second dopant. As the claims require particular relationships between the compounds to be met, the Specification should provide direction in the Specification to select specific compounds in order to meet the claimed relationships. However, the Specification does not provide any guidance; the only guidance being the multiple relationships. The Specification does not provide the single or triplet energy for the 26 compounds in order to provide any direction to guide selection of the generic dopant 1 and 2. Additionally, the only example provided for dopant 1 (Formula 8) additionally does not have a single and triplet energy listed so it is unclear if all 26 compounds would be within Applicant’s claimed scope meeting the relationship with the only provided dopant 1 (Formula 8) and dopant 2 with no information. 
[Wands Factor G] - Existence of working examples
Applicant only provides 4 working examples with 4 distinct compounds as the host. For dopant 1, each of the 4 examples only use Formula 8. The 4 working examples do not appear to use a second dopant. 
[Quantity Factor H] -  Quantity of experiment needed
It would be a high level of undue experiment to determine which compounds would be appropriate to select for the host and dopant 1 and dopant 2 due to lack of direction in the Specification and the working examples. As the structures are not specific and the only defining relationship to select the compounds is based on many singlet and triplet relationships between the host and dopant 1 and 2. 
In light of the factors above, the Examiner submits that there is undue experimentation and the invention is not enabled. 

48. 	Claims 7-16, 18 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 7 requires a specific HOMO-LUMO energy level relationship between the first dopant and the first host, however, at no point in the specification is the HOMO or LUMO of the first dopant (formula 8) stated.
Claims 8-10 require the presence of a second dopant. The instant description provides zero examples of such a second dopant. The specification further provides no guidance that could be used to form any embodiments. The absence of examples and guidance in the written description leads examiner to believe that Applicant was not in possession of the claimed genus (see MPEP 2163-II-A-3-a-ii).	
Claims 11-16 and 18-19 are rejected by virtue of dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (KR 2014/0243344 A, using the attached translation for references).
With respect to claim 1, Kim discloses Compound 33 (page 56), which is pictured below.

    PNG
    media_image3.png
    135
    388
    media_image3.png
    Greyscale

This compound reads on instant Formula 1 when A and B are both a dibenzofuran that is substituted with a cyano group.
With respect to claim 2, Kim teaches the compound of claim 1, and A and B are both a cyano substituted dibenzofuran, as pictured and discussed above.
With respect to claim 3, Kim teaches the compound of claim 1, and the compound is identical to instant Compound 6.
With respect to claim 4, Kim teaches Compound 33 (page 56), which is pictured below.

    PNG
    media_image3.png
    135
    388
    media_image3.png
    Greyscale

This compound reads on instant Formula 1 when A and B are both a dibenzofuran that is substituted with a cyano group. Kim also teaches the compound is a host in the light emitting layer of a device (paragraph 0027, lines 3-6), and the device comprises a anode, a light emitting layer, and a cathode (paragraph 0024, lines 1-2).
With respect to claim 5, Kim teaches the organic light emitting device of claim 4, and the compound is identical to compound 6.
With respect to claim 20, Kim teaches the organic light emitting diode of claim 4, and Kim teaches, in one embodiment of the invention, an organic transistor including a source, a drain, a gate, and an organic material layer (paragraph 0342), wherein the organic material layer includes a light emitting layer and the inventive compound (paragraph 0328, lines 1-3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 2014/0243344 A, using the attached translation for references) as applied to claims 1-5 and 20 above, and further in view of Ogiwara et al. (US 2015/0280158 A1).
With respect to claims 6 and 17, Kim teaches the organic light emitting diode of claim 4, however, however, Kim does not teach the emitting layer further includes a delayed fluorescent compound as a dopant (claim 6), nor does Kim teach an electron blocking layer (claim 17).
Ogiwara teaches an analogous organic light emitting device which includes a pair of electrodes (the first electrode is the cathode) and three emissive layers comprising a host 
With respect to claim 6, Kim teaches the organic light emitting diode of claim 4, and Ogiwara teaches the three emitting layers comprise a host and a dopant that use TADF emission (paragraphs 0241 and 0263).
It would have been obvious to a person having ordinary skill prior to the effective filing date of the claimed invention to use the dibenzofuran host material of Kim as a host material in the device of Ogiwara as Ogiwara says a dibenzofuran host is preferred (paragraph 0266, lines 1-7) and the host compound of Kim has a highly tunable band gap (paragraph 0023, lines 4-6) which make it suitable for various uses). 
With respect to claim 17, Kim teaches the organic light emitting diode of claim 4, and Ogiwara also teaches a hole transporting layer, a hole injection layer, an electron blocking layer, an electron transporting layer, an electron injection layer, and a hole blocking layer, where the organic compound is a host in the first emitting layer, and the first emitting layer includes a dopant (paragraphs 0043 and 0133) 
It would have been obvious to form an organic light emitting diode with an anode, hole injecting layer, hole transport layer, an electron blocking layer, emitting layer, hole blocking layer, electron transporting layer, electron injecting layer, and anode, in that order, as Ogiwara teaches these are layers known prior to the effective filing date of the claimed invention and an artisan of ordinary skill would at once understand the order of layers needed for holes and electrons to travel through the device to recombine in the light emitting layer.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Georgios et al. (WO 2016/116520 A1) – teaches relevant host materials
Stoessel et al. (US 2014/0316134 A1) – teaches relevant dopant materials

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657. The examiner can normally be reached Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/R.S./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786